17 Mich. App. 411 (1969)
169 N.W.2d 513
PEOPLE
v.
BRAZIEL
Docket No. 7,210.
Michigan Court of Appeals.
Decided May 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Ronald J. Taylor, Prosecuting Attorney, and Wilbur Schillinger, Assistant Prosecuting Attorney, for the people.
Edward M. Yampolsky (Berrien County Legal Services Bureau), for defendant.
BEFORE: LEVIN, P.J., and J.H. GILLIS and V.J. BRENNAN, JJ.
PER CURIAM:
Defendant was arrested in Berrien county for the commission of a robbery in the State of Florida. The complaint and warrant charged *412 him with being a fugitive from justice. At arraignment he requested appointment of counsel, but the request was denied by the district judge. At a hearing before a Berrien county circuit judge the request was renewed. The court, in an order dated March 24, 1969, denied the appointment of counsel "for reason that said appointment in extradition proceedings is not required in the State of Michigan." Defendant brought the matter to our attention in an emergency application for leave to appeal from that order.
We are of the opinion that defendant, if indigent, is entitled to the appointment of assigned counsel, and that this result is required by § 10 of the Uniform Criminal Extradition Act (MCLA § 780.9 [Stat Ann 1954 Rev § 28.1285(9)]) for the reasons, which we hereby adopt, stated in People, ex rel. Harris, v. Ogilvie (1966), 35 Ill 2d 512 (221 NE2d 265) and Ex parte Turner (Tex Crim App, 1967), 410 S.W.2d 639, construing § 10 of that act.
Remanded to the trial court for a determination whether defendant is indigent and further proceedings consistent with this opinion.